DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 1 and 6, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Ohta et al. (7,102,085), which is considered to be the closest prior art to the subject matters of claims 1-14, discloses (See Specifically Figs. 5A-5C and the associated description) an electronic component housing package comprising: an insulating substrate (2/6) comprising a first main surface (8),-5- 5998963-1Applicant: KYOCERA CORPORATIONApplication No.: Not Yet Knowna second main surface (3) opposite to the first main surface (8), and a third main surface (4) disposed between the first main surface (8) and the second main surface (3), the third main surface (4) comprising a mount portion for mounting an electronic component (20), and a connection conductor (17) for connecting to the electronic component (20); and a plurality of external connection conductors (16) at the insulating substrate (2/6) on the second main surface (3), wherein on the third main surface (4), an auxiliary conductor (17) comprising a wide conductor and a narrow conductor (See Figs. 4A-4B and 5A-5C).
light of the features disclosed in the cited prior arts.
Since claims 2-5 and 7-14 depend either on claims 1 or 6, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
January 4, 2021